Name: Commission Regulation (EEC) No 1452/83 of 6 June 1983 defining the administrative expenses of producers' organizations in the fishery products sector
 Type: Regulation
 Subject Matter: accounting;  fisheries;  agricultural structures and production
 Date Published: nan

 7. 6 . 83 Official Journal of the European Communities No L 149/5 COMMISSION REGULATION (EEC) No 1452/83 of 6 June 1983 defining the administrative expenses of producers ' organizations in the fishery products sector No 3796/81 and Article 2 of Council Regulation (EEC) No 105/76 (4) ; (b) expenditure incurred in checking compliance with the rules referred to in Article 5 ( 1 ) of Regulation (EEC) No 3796/81 ; (c) staff expenditure (wages and salaries, training expenses, social security charges and mission expenses), together with fees for technical services and advice ; (d) expenditure on correspondence and telecommuni ­ cations : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), Having regard to Council Regulation (EEC) No 3140/82 of 22 November 1982 on granting and finan ­ cing aid granted by Member States to producers' orga ­ nizations in the fishery products sector (2), and in parti ­ cular Article 8 (2) thereof, Whereas Article 8 (2) of Regulation (EEC) No 3140/82 provides that the administrative expenses to be taken into account for calculating the maximum amount of aid granted to producers' organizations to encourage their formation and facilitate their operation are to be defined ; whereas those expenses should therefore be specified ; Whereas this Regulation replaces Commission Regula ­ tion (EEC) No 457/72 (3) ; whereas the said Regulation should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, (e) expenditure on office equipment and depreciation or leasing expenditure in relation to office equip ­ ment ; (f) expenditure on the means available to the organi ­ zation for staff transport ; (g) rent or, in the case of purchase, interest charges, actually paid, as well as other expenditure and charges arising from occupation of the premises used for the administrative operation of the produ ­ cers' organization ; (h) expenditure on insurance relating to staff trans ­ port administrative buildings and ancillary equip ­ ment. 2. The producers' organization shall be allowed to spread the amount of such expenditure over the years for which aid is granted. 3 . The expenditure referred to in paragraph 1 under (c) to (h) shall be taken into account for the purpose of calculating aid only to the extent considered appro ­ priate by the competent authorities of the Member State, having regard to the organization's fulfilment of its tasks as laid down in Article 5 ( 1 ) of Regulation (EEC) No 3796/81 . Article 2 Regulation (EEC) No 457/72 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . HAS ADOPTED THIS REGULATION : Article 1 1 . Administrative expenses within the meaning of Article 6 (2) of Regulation (EEC) No 3796/81 shall be the actual formation and operating expenses of produ ­ cers' organizations and shall be as follows : (a) expenditure incurred in connection with the pre ­ paratory work towards setting up the producers' organization and in connection with the drawing up of its constituting act and statutes or the amendment thereof, in accordance with the condi ­ tions laid down in Article 5 ( 1 ) of Regulation (EEC) (') OJ No L 379, 31 . 12 . 1981 , p . 1 . (2) OJ No L 331 , 26 . 11 . 1982, p . 7. H OJ No L 54, 3 . 3 . 1972, p . 31 . (4) OJ No L 20, 28 . 1 . 1976, p. 39. No L 149/6 Official Journal of the European Communities 7. 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission